Citation Nr: 9930053	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative changes and disc space narrowing, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied an 
increased evaluation for the veteran's low back strain with 
degenerative changes (rated 20 percent under diagnostic code 
5295).  The veteran submitted a notice of disagreement in 
September 1997, and the RO issued a statement of the case in 
October 1997.  The veteran submitted a substantive appeal in 
February 1998.



REMAND

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for chronic lumbosacral strain 
with moderate limitation of motion.

The veteran contends that she has chronic low back pain.  
There is recent (1998 and 1999) x-ray evidence and MRI 
evidence of degenerative changes affecting the veteran's low 
back.  A June 1997 VA radiology diagnostic report does not 
contain an opinion as to the functional impairment caused by 
the veteran's low back pain. The veteran was last examined by 
the VA in June 1993, and has requested another examination.  
VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the veteran's low back strain with degenerative changes.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected low back strain 
with degenerative changes.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of her low back strain with degenerative 
changes, including any functional 
impairment caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness 
associated with the low back.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joint is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether the low back 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination. The examiner should 
comment on the severity of symptoms 
listed under provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, and 
5295 (1999).  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2. After the above development, the RO 
should review the claim.  This review 
should consider provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional 
impairment due to pain, and provisions of 
38 C.F.R. § 3.321 concerning an 
extraschedular evaluation based on 
interference with employment.

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to her and 
her representative, and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






